Citation Nr: 1048259	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                  

A letter from the RO to the Veteran, dated in April 2010, shows 
that at that time, the RO had scheduled the Veteran for a Travel 
Board hearing in May 2010.  However, he failed to report for his 
scheduled May 2010 hearing.  His request for a hearing is 
therefore considered withdrawn.

In July 2010, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2007, audiological testing revealed an average 61 
decibel puretone threshold, with a speech recognition score of 92 
percent, in the right ear (level IV); and an average 65 decibel 
puretone threshold, with a speech recognition score of 88 
percent, in the left ear (level V).

2.  In August 2010, audiological testing revealed an average 69 
decibel puretone threshold, with a speech recognition score of 84 
percent, in the right ear (level V); and an average 73 decibel 
puretone threshold, with a speech recognition score of 80 
percent, in the left ear (level VI).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 
letter sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in June 
2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the June 2007 letter informed him 
about how VA determines effective dates and disability ratings, 
as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the August 2007 
RO decision that is the subject of this appeal in its June 2007 
letter.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of an 
award (see letter from RO, dated in June 2007), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims previously held that, with respect to claims for an 
increased rating, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. § 
5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Federal Circuit reversed that decision, holding that 
what is required is generic notice of the type of evidence needed 
to substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
June 2007 letter substantially satisfies the current notification 
requirements for the claim for an increased rating for the 
Veteran's bilateral hearing loss.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in July 2007 and August 2010 which were thorough in 
nature and adequate for the purposes of deciding the claim for an 
increased rating for bilateral hearing loss.  The VA audiological 
examinations revealed findings that are adequate for rating the 
Veteran's bilateral hearing loss. Thus, VA has no further duty to 
provide another rating examination for the bilateral hearing 
loss.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that VA 
fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In a May 1974 rating action, the RO granted the Veteran's initial 
claim for service connection for bilateral hearing loss.  At that 
time, the RO assigned a 20 percent disability rating under 
Diagnostic Code 6292, effective from July 16, 1973, for the 
Veteran's service-connected bilateral hearing loss.   

A VA audiological examination was conducted in March 1989.  The 
audiological examination revealed that the Veteran had pure tone 
air conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) as follows: 15, 70, 70, 60, 
and 65 decibels, respectively, with a pure tone average of 66 
decibels.  In the left ear for the same frequencies, he had pure 
tone air conduction threshold levels of 15, 70, 70, 70, and 65 
decibels, with a pure tone average of 71 decibels. Speech 
discrimination percentages were 70 percent in the right ear and 
72 percent in the left ear.  The examiner interpreted the results 
as showing bilateral sensorineural hearing loss.  

By an April 1989 rating action, the RO increased the disability 
rating for the Veteran's service-connected bilateral hearing loss 
from 20 percent to 30 percent disabling under Diagnostic Code 
6103, effective from December 28, 1988.   

In May 2007, the Veteran requested that his service- connected 
bilateral hearing loss be reevaluated for a higher rating.

In July 2007, the Veteran underwent a VA audiological evaluation.  
The audiological examination revealed that the Veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hz as follows: 10, 60, 65, 60, and 
60 decibels, respectively, with a pure tone average of 61 
decibels.  In the left ear for the same frequencies, he had pure 
tone air conduction threshold levels of 5, 60, 65, 60, and 75 
decibels, with a pure tone average of 65 decibels.  Speech 
discrimination percentages were 92 percent in his right ear and 
88 percent in his left ear.  The examiner interpreted the results 
as showing bilateral sensorineural hearing loss.

In September 2007, the Veteran submitted lay statements from his 
son and daughter in support of his claim that his hearing loss 
had worsened.  In the letter from the Veteran's daughter, she 
stated that when she visits his house and knocks on the door, he 
does not hear the knocking.  She described an incident when she 
had to knock repeatedly on the door, ring the bell, and beat on 
his window to get his attention.  The Veteran's daughter also 
noted that he relied on a red light on his phone to know that it 
was ringing.  

A VA audiological examination was conducted in August 2010.  At 
that time, the examiner noted that the Veteran's claims file was 
not available for review.  The audiological examination revealed 
that the Veteran had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as 
follows: 10, 65, 70, 70, and 70 decibels, respectively, with a 
pure tone average of 69 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels of 
15, 65, 70, 75, and 80 decibels, with a pure tone average of 73 
decibels.  Speech discrimination percentages were 84 percent in 
his right ear and 80 percent in his left ear.  The examiner 
interpreted the results as showing normal hearing at 500 Hz, with 
a moderate to severe sensorineural hearing loss from 1,000 to 
4,000 Hz, bilaterally.   

In September 2010, the examiner from the Veteran's August 2010 VA 
audiological examination provided an addendum to the August 2010 
examination report.  In the addendum, the examiner stated that 
she had received the Veteran's claims file and completed a review 
of the file.  According to the examiner, the Veteran's current 
employment, social, and daily activity functioning should not be 
adversely affected by his service-connected bilateral hearing 
loss.  The examiner indicated that a disability such as a hearing 
loss did not render an individual unemployable.  The examiner 
noted that gainful employment should be possible, particularly 
within the confines of the Americans with Disabilities Act.       


III.  Analysis

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities. Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 C.F.R. § 
4.85.  It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's service-connected bilateral hearing loss is rated 
as 30 percent disabling under Diagnostic Code 6100.  He contends 
that his hearing loss constitutes a higher disability rating.

Evaluations of defective hearing range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with average hearing thresholds, with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated level I, for essentially 
normal acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, VA will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86 (2010).

Any disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951(b) (2010).

In this case, the Veteran contends that his bilateral hearing 
loss is more disabling than currently evaluated.  He indicates 
that he has trouble hearing the phone and television.  The 
Veteran has submitted lay statements from his children in support 
of his claim.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease or 
disability or an event.  However, as previously stated, the 
assignment of disability evaluations for hearing impairment is a 
purely mechanical application of the rating criteria.  See 
Lendenmann, 3 Vet. App. at 349.  

As stated above, the rating criteria provides for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  Upon a review of the Veteran's July 2007 VA 
audiological examination report, the pure tone threshold in each 
of the four specified frequencies was greater than 55 in both 
ears.  Thus, the Veteran is entitled to consideration under 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in both ears.  Accordingly, when the July 2007 VA audiological 
examination results for both ears are applied to Table VIA, a IV 
designation results for the right ear, and a V designation 
results for the left ear.  Numeric designations IV and V 
correspond to a 10 percent disability rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Turning next to the audiological findings from the August 2010 VA 
audiological examination, because the pure tone threshold in each 
of the four specified frequencies was greater than 55 in both 
ears, the Veteran is once again entitled to consideration under 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in both ears.  Accordingly, when the August 2010 VA audiological 
examination results for both ears are applied to Table VIA, a V 
designation results for the right ear, and a VI designation 
results for the left ear.  Numeric designations V and VI 
correspond to a 20 percent disability rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.   

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria.  See 
Lendenmann, 3 Vet. App. at 349.  Thus, based on the current 
audiometric findings, a rating in excess of 30 percent for 
bilateral hearing loss is not warranted.  Id.; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board 
recognizes that the audiometric findings that were obtained over 
the course of the appeal correspond to 10 and 20 percent ratings.  
However, given that the 30 percent rating for the Veteran's 
bilateral hearing loss has been in effect since December 28, 
1988, over 20 years ago, the 30 percent rating is therefore 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2010).

In the July 2010 remand, the Board stated that a comparison 
between the 1989 and 2007 audiometric results showed that 
technically, the Veteran's hearing had improved somewhat, as had 
his discrimination ability.  According to the Board, that finding 
did not appear to be consistent with the allegations of the 
Veteran, who had maintained that over the years, his hearing loss 
had worsened.  Thus, upon remand, the Veteran was to undergo a VA 
audiometric evaluation and the examiner was requested to discuss 
the apparent discrepancies between the 1989 and 2007 results.  

Pursuant to the July 2010 remand, the Veteran underwent a VA 
audiological examination in August 2010.  At that time, the 
examiner did not discuss the discrepancies between the 1989 and 
2007 results because the claims file was not available for 
review.  In September 2010, the examiner from the August 2010 VA 
audiological examination provided an addendum to the August 2010 
examination report.  The examiner reported that she had reviewed 
the claims file.  Specifically, a review of the March 1989 
audiometric test showed that only the word recognition scores 
were listed and not the presentation levels.  There was only a 
single word recognition score listed under the PB MAX section of 
the test.  According to the examiner, audiometric thresholds 
remained about the same when comparing the audiological test from 
1989 and the audiological test from 2010.  The examiner indicated 
that since the presentation levels for word recognition scores 
were not noted in the 1989 examination report, she could only 
speculate as to the difference between the examinations.  
However, she stated that reviewing word recognition scores 
recorded using performance intensity function, it appeared that 
the Veteran's word recognition scores improved with higher 
presentation levels.      

In light of the above, the Board recognizes that the examiner 
from the Veteran's August 2010 VA audiological evaluation was not 
able to discuss any discrepancy between the 1989 and 2007 results 
without resorting to speculation.  However, regardless of any 
discrepancy between the 1989 and 2007 results, the fact remains 
that the 30 percent rating has remained in effect since December 
1988, and is therefore protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2010).  Although the audiometric 
findings of record show some improvement of the Veteran's 
hearing, the 30 percent rating is protected at that level from 
any decrease under 38 C.F.R. § 3.951(b) (2010).

In light of the above, the Board finds that a rating in excess of 
30 percent for bilateral hearing loss is not warranted.  Id.; see 
also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







IV.  Extraschedular Rating

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In the September 2010 addendum to the August 2010 VA audiological 
examination report, the examiner from the Veteran's August 2010 
examination stated that the Veteran's current employment, social, 
and daily activity functioning should not be adversely affected 
by his service-connected bilateral hearing loss.  The examiner 
indicated that a disability such as a hearing loss did not render 
an individual unemployable.  The examiner further noted that 
gainful employment should be possible, particularly within the 
confines of the Americans with Disabilities Act.  Therefore, the 
Board observes that the disability picture described does not 
depict an unusual or exceptional level of disability beyond that 
provided for in the rating schedule.  Accordingly, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required

In addition, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
the Veteran's bilateral hearing loss which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.  







____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


